Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 1 of 30




                     EXHIBIT 4
    Mr. Anglin’s First Set of Requests for
         Production of Documents
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 2 of 30



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant
Andrew Anglin

                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                           MISSOULA DIVISION

                                      )
TANYA GERSH,                          )   Case No. 9:17-cv-50-DLC-JCL
                                      )
            Plaintiff,                )     DEFENDANT ANDREW
                                      )    ANGLIN’S FIRST SET OF
      vs.                             ) REQUESTS FOR PRODUCTION
                                      ) OF DOCUMENTS TO PLAINTIFF
ANDREW ANGLIN,                        )         TANYA GERSH
                                      )
            Defendant.                )
                                      )
     Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 3 of 30




         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the

Local Rules of this Court, Defendant Andrew Anglin (“Anglin” or “Defendant”)

hereby propounds his First Set of Requests for Production of Documents on Plaintiff

Tanya Gersh (“Gersh” or “Plaintiff”). It is requested that you produce and permit

inspection and copying of the documents described below. Plaintiff shall serve her

written reply to these requests within 341 days of the date of service thereof. The

place of production shall be the offices of Mr. Anglin’s counsel, Randazza Legal
Group, PLLC, 2764 Lake Sahara Drive, Suite 109, Las Vegas, Nevada 89117, or at

a location mutually agreed upon by the parties. The following is the designation of

documents and/or tangible things to be produced for inspection:
                                               DEFINITIONS

         1.       “Documents” refers to all written, printed, recorded or graphic matter,

photographic matter, sound reproductions or other retrievable data (whether

recorded, taped, or coded electrostatically, electromagnetically, digitally, or

otherwise) and any other data compilation from which information can be obtained

or translated, if necessary, by the respondent into reasonably useful form from
whatever source derived and however and by whomever prepared, produced,

disseminated, or made; without limiting the generality of the foregoing, the word

“Documents” includes correspondence, memoranda, facsimiles, reports, transcripts,
notes, diaries, calendars, notebooks, minutes, diagrams, computer printouts,

diskettes, CD-ROMs, DVD-ROMs, hard drives, drawings, videos, receipts,

1
  Defendant is adding four additional days beyond the 30 days set by the applicable rules to respond out of recognition
of multiple religious holidays in September and early October during which Plaintiff may be prohibited from attending
to these discovery requests.
                                                  -1-
                  Anglin First Set of Requests for Production of Documents to Gersh
                                         9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 4 of 30




videotapes, artwork, exemplars, and any other writings of any nature whatsoever,

whether or not divulged to other parties.

      2.     “Things” include objects, specimens, samples, products, labels,

advertising, promotional materials, packaging, and other items.

      3.     “You” or “Your” includes Gersh and all of her employees, agents,

representatives, officers, directors, attorneys, or other persons or entities acting or

purporting to act for, on behalf of, or with, all or any of them.
      4.     “Referred to,” for the purposes of these requests (except where

otherwise defined) includes reviewing, reading, referencing, examining, evaluating,

or consulting.
      5.     The “Incident” refers to the alleged “troll storm” referred to in Your

Complaint, consisting of statements, whether oral or written, by third parties directed

at You, members of Your family, or Your colleagues, either as a response or related

to the alleged dispute between You and Sherry Spencer.

                                   INSTRUCTIONS

      1.     These requests are continuing in nature and include all Documents and
information prepared or received by You between the date of receipt of these

requests and the date of trial.       Your responses to these requests should be

supplemented not later than 30 days prior to any hearing addressing the merits of
any parties’ claims or defenses.

      2.     Unless otherwise stated, these requests refer to the time, place, and

circumstances of the Incident.


                                             -2-
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 5 of 30




      3.        Documents that, in their original condition were stapled, clipped, or

otherwise fastened together shall be produced in such form. Documents responsive

to each numbered paragraph are to be grouped by paragraph. If any portion of a

Document is responsive to this request, the entire Document shall be produced. In

order to facilitate review and avoid any possibility of misinterpretation, place all

Documents produced in file folders bearing the number of the paragraph to which

they are responsive.
      4.        For each Document you contend you are entitled to withhold, identify

the Document and state with specificity the reason for the withholding. For any

Document withheld under a claim of privilege, state:
           a.      the name and title of the author(s);

           b.      the name and title of the person(s) to whom a copy of the Document

                   or its contents, or any part thereof, was sent or conveyed or to whom

                   the Document or a copy, or any part thereof, was showed;

           c.      its date;

           d.      the name and title of the person(s) to whom the Document was
                   addressed;

           e.      the number of pages;

           f.      a brief description of the subject matter;
           g.      the nature of the privilege claimed; and

           h.      the paragraph(s) to which the Document is otherwise responsive.

      5.        If any Document requested was formerly in the possession, custody, or
control of the recipient of these Requests for Production and has been lost or
                                                -3-
                Anglin First Set of Requests for Production of Documents to Gersh
                                       9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 6 of 30




destroyed, the recipient is requested to submit in lieu of each Document a written

statement that:

           a.      describes in detail the nature of the Document and its contents;

           b.      identifies the person who prepared or authorized the Document and,

                   if applicable, the person to whom the Document was sent;

           c.      specifies the date upon which the Document was prepared or

                   transmitted (or both); and
           d.      specifies, to the extent possible, the date upon which the Document

                   was lost or destroyed, and if destroyed, the conditions of or reasons

                   for such destruction and the persons requesting and performing the
                   destruction.

      6.        If an objection is made to any request herein, all Documents covered

by the request not subject to the objection should be produced. Similarly, if an

objection is made to the production of any portion of a Document, the portion(s)

subject to the objection should be produced with the portion(s) objected to redacted

and indicated clearly.
      7.        For any request for a document evidencing a communication, you must

produce records of such communication within your possession, custody, or control,

including, but not limited to, a copy of the communication itself as well as records
that would tend to show the communication occurred (such as telephone billing

records and computer server logs).




                                                -4-
                Anglin First Set of Requests for Production of Documents to Gersh
                                       9:17-cv-50-DLC-JCL
      Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 7 of 30




                         REQUESTS FOR PRODUCTION

REQUEST NO. 1:

        Please produce any and all Documents identified or referenced in Your

responses to Defendant Andrew Anglin’s First Set of Interrogatories to Gersh.

REQUEST NO. 2:

        Please produce any and all communications You sent to or received from any

journalists, bloggers, and/or other media entities concerning the facts alleged in or
the persons or entities mentioned in Your Complaint filed in this matter (ECF No.

1).

REQUEST NO. 3:
        Please produce all copies of all documents evidencing each of the “hundreds

of hateful and threatening anti-Semitic phone calls, voicemails, text messages,

emails, letters, social media comments, and false online business reviews” referred

to in paragraph 4 of Your Complaint.

REQUEST NO. 4:

        Please produce all copies of all documents evidencing each of the “hundreds
of anti-Semitic, hateful, harassing communications – including death threats – to

Ms. Gersh, her family members, her friends, and her colleagues” referred to in

paragraph 10 of Your Complaint.
REQUEST NO. 5:

        Please produce all copies of all documents evidencing each of the “countless

slurs and threats designed to inflict maximum emotional damage on Ms. Gersh”
referred to in paragraph 11 of Your Complaint.
                                              -5-
              Anglin First Set of Requests for Production of Documents to Gersh
                                     9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 8 of 30




REQUEST NO. 6:

      Please produce all documents evidencing the “tsunami of threats [that]

arrived by email, social media, and voicemail” referred to in paragraph 12 of Your

Complaint.

REQUEST NO. 7:

      Please produce all documents evidencing the allegation that one or more

persons “harassed Ms. Gersh’s son,” as alleged in paragraph 13 of Your Complaint.
REQUEST NO. 8:

      Please produce all documents evidencing the “threatening, hateful, and

harassing phone calls, voicemails, false online reviews of [Gersh’s husband’s] law
firm and emails” referred to in paragraph 14 of Your Complaint.

REQUEST NO. 9:

      Please produce all documents that support Your contention in paragraph 16

of Your Complaint that “Whitefish residents’ discontent with the Spencer family

had been simmering for years and reached a fever pitch when the ‘Hail Trump’

video of Richard Spencer went viral.”
REQUEST NO. 10:

      Please produce all documents that support Your contentions in paragraph 17

of Your Complaint that “[t]he video’s viral release prompted discussion among
Whitefish residents,” and that “[s]ome members of the community … considered

protesting in front of a mixed-used commercial building Ms. Spencer owns of

Lupfer Avenue in downtown Whitefish.”


                                             -6-
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 9 of 30




REQUEST NO. 11:

      Please produce all documents that support Your contention in paragraph 18

of Your Complaint that “When members of the community approached Ms. Gersh

. . . about the possible protests, she and others contacted the building’s commercial

tenants to warn them that a protest might occur outside the Lupfer Avenue

building.”

REQUEST NO. 12:
      Please produce all documents evidencing communications between You and

Sherry Spencer from January 1, 2016 to the present, including but not limited to

any voicemails, text messages, social media messages, or emails relating to each of
Your allegations in paragraphs 18-24 of Your Complaint.

REQUEST NO. 13:

      Please produce all documents evidencing the “deluge of threatening, hateful,

and harassing communications Ms. Gersh has endured” referred to in paragraph 26

of Your Complaint.

REQUEST NO. 14:
      Please produce all documents evidencing Your contention in paragraph 27 of

Your Complaint that “Mr. Anglin has published thirty such articles, the majority of

which urge his readers to continue their harassment of Ms. Gersh and her family
and associates.”

REQUEST NO. 15:

      Please produce all documents evidencing Your claim of an “ongoing
campaign of terror,” as alleged in paragraph 28 of Your Complaint.
                                             -7-
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 10 of 30




REQUEST NO. 16:

      Please produce all documents that support Your contention in paragraph 29

of Your Complaint that You have “experienced serious and severe emotional and

physical distress as a result of the harassment . . . .”

REQUEST NO. 17:

      Please produce all documents that support Your contentions in paragraph 30

of Your Complaint that You have suffered physical symptoms and that You “feel[]
like an entirely different person than [You] did before the troll storm, as though

[You] ha[ve] been permanently altered.”

REQUEST NO. 18:
      Please produce all documents that support Your contention in paragraph 58

of Your Complaint that You “grew concerned that a protest would actually take

place, and [You] tried to warn several of [Your] friends who rented space as

commercial tenants in Ms. Spencer’s building.”

REQUEST NO. 19:

      Please produce all documents evidencing Your contentions in paragraph 59
of Your Complaint that “[a]t least one tenant had received warnings from a number

of individuals in addition to [You],”       that “[t]hat tenant called [You] asking for

advice,” and that “the tenant called again asking [You] to call Ms. Spencer, who
wanted to talk to [You],” including but not limited to any voicemails, text messages,

social media messages, or emails between You and the unidentified tenant, or any

warnings received by the tenant.


                                              -8-
              Anglin First Set of Requests for Production of Documents to Gersh
                                     9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 11 of 30




REQUEST NO. 20:

        Please produce any and all documents that evidence, reflect, summarize, or

comprise communications between You and Sherry Spencer including, but not

limited to, those referred to in paragraphs 61 to 73 of Your Complaint, and those

referenced in the article “We Investigate: Whitefish, family torn apart by white

nationalist’s notoriety,” ABC FOX MONTANA (Dec. 12, 2016).3

REQUEST NO. 21:
        Please produce all documents that support your contention that “the blog

post” published by Sherry Spencer on December 15, 2016 “was ghostwritten by

Ms. Spencer’s son, Richard Spencer.”
REQUEST NO. 22:

        Please produce all documents that support Your contention in paragraphs 76

to 79 of Your Complaint that statements contained in Ms. Spencer’s December 15,

2016 blog post were false.

REQUEST NO. 23:

        Please produce all copies of documents evidencing the “hundreds of
threatening communications, including phone calls, voicemails, text messages,

emails, letters, social media comments, and malicious Christmas cards” alleged in

paragraph 93 of Your Complaint.
REQUEST NO. 24:

        Please produce all emails referred to in paragraph 94 of Your Complaint.


3
  Available at: http://www.abcfoxmontana.com/story/34036263/a-community-and-a-family-torn-apart-by-richard-
spencers-notoriety.
                                                -9-
                Anglin First Set of Requests for Production of Documents to Gersh
                                       9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 12 of 30




REQUEST NO. 25:

      Please produce all emails referred to in paragraph 95 of Your Complaint.

REQUEST NO. 26:

      Please produce all emails referred to in paragraph 96 of Your Complaint.

REQUEST NO. 27:

      Please produce all documents evidencing Your claim in paragraphs 97 to 99

of Your Complaint that You were “subjected to vile threats” via telephone calls.
REQUEST NO. 28:

      Please produce all voicemails referred to in paragraph 100 of Your

Complaint.
REQUEST NO. 29:

      Please produce all text messages referred to in paragraph 101 of Your

Complaint.

REQUEST NO. 30:

      Please produce all “harassing letters and postcards” referred to in paragraphs

102 to 104 of Your Complaint.
REQUEST NO. 31:

      Please produce all “packets of tourist information for different states”

referred to in paragraph 105 of Your Complaint.
REQUEST NO. 32:

      Please produce all “malicious Christmas cards” referred to in paragraphs 106

to 107 of Your Complaint.


                                            - 10 -
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 13 of 30




REQUEST NO. 33:

      Please produce all tweets which tagged Your personal Twitter account, as

alleged in paragraph 108 of Your Complaint.

REQUEST NO. 34:

      Please produce all “harassing comments on [Your] YouTube page” referred

to in paragraph 110 of Your Complaint.

REQUEST NO. 35:
      Please produce all “hateful messages on Facebook” referred to in paragraph

111 of Your Complaint.

REQUEST NO. 36:
      Please produce all “hateful and harassing comments on [Your] personal

website, tanyagersh.com,” referred to in paragraph 112 of Your Complaint.

REQUEST NO. 37:

      Please produce all documents supporting Your contention in paragraph 115

of Your Complaint that “[a]s a result of Mr. Anglin’s troll storm, someone published

a fabrication about Ms. Gersh on a website called shesahomewrecker.com
suggesting that Mr. Gersh lured another woman’s husband to bed.”

REQUEST NO. 38:

      Please produce all “subscription notices for far-right news media that
individuals had maliciously signed up for using [Your] email address as a result of

Mr. Anglin’s troll storm, as well as password reset requests showing that individuals

were trying to hack into her accounts” referred to in paragraph 116 of Your
Complaint.
                                            - 11 -
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 14 of 30




REQUEST NO. 39:

      Please produce all “hateful comments” You allege to have received “through

[Your] realtor profiles on the websites realtor.com and Zillow.com as a result of

Mr. Anglin’s troll storm” referred to in paragraph 117 of Your Complaint.

REQUEST NO. 40:

      Please produce all “threatening, hateful, and harassing emails about [You],”

received by Mr. Gersh, referred to in paragraph 118 of Your Complaint.
REQUEST NO. 41:

      Please produce all voicemails that Mr. Gersh received referred to in

paragraph 119 of Your Complaint.
REQUEST NO. 42:

      Please produce all letters Mr. Gersh received at his law office referred to in

paragraphs 120 to 121 of Your Complaint.

REQUEST NO. 43:

      Please produce all “harassing tweets” concerning Your son referred to in

paragraph 122 of Your Complaint.
REQUEST NO. 44:

      Please produce all “harassing comments” Your son received on YouTube

referred to in paragraph 123 of Your Complaint.
REQUEST NO. 45:

      Please produce the “threatening email” You allege to have received in

paragraph 142 of Your Complaint.


                                           - 12 -
            Anglin First Set of Requests for Production of Documents to Gersh
                                   9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 15 of 30




REQUEST NO. 46:

      Please produce copies of all known documents and things that You may or

will rely upon in support of any claim for liability and/or economic and non-

economic damages in this litigation.

REQUEST NO. 47:

      Please complete (including the identity of custodians of records, your address

and social security number, where applicable) and execute the enclosed
authorizations to allow Mr. Anglin to obtain all medical and psychiatric (for all

physicians/facilities providing any treatment whatsoever for the past 10 years),

employment, health insurance, and Medicare (if applicable) records.
REQUEST NO. 48:

      Please produce copies of all statements of any witness, including You, with

knowledge of any of the matters at issue in this litigation.

REQUEST NO. 49:

      Please produce color copies of all photographs, videos, or other visual

depictions regarding Your alleged injuries.
REQUEST NO. 50:

      Please produce all documents evidencing the following damages:

      (a) Medical and hospital costs and expenses (whether paid by you or someone
          else);

      (b) Personal injuries (physical and mental), including but not limited to

          photographs, videotapes, and other visual representations that depict the
          injuries;
                                            - 13 -
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 16 of 30




         (c) Loss of household or other services, consortium, society, comfort,

            companionship, nurture, care, and guidance;

         (d) Loss of employment income;

         (e) Inability to do now, because of the Incident, activities that you were able

            to do before the Incident; and

         (f) Any other damages alleged by You.

REQUEST NO. 51:
         Please produce all documents concerning payments or reimbursements from

Medicare in satisfaction of any medical expenses from any healthcare provider

involved in the treatment of the injuries You are claiming in this lawsuit.
REQUEST NO. 52:

         Please produce all pleadings, documents, and transcripts (either deposition or

trial) for any claim and/or case for a personal injury of any type that You have ever

filed.

REQUEST NO. 53:

         Please produce all documents relating to any and all experts You have
retained or will retain in this matter, including but not limited to any documents

provided to the expert for use in his or her evaluation of the matter, any and all

expert curricula vitae, and previous deposition and/or trial testimony given by each
expert for any previous matters with similar facts, and any and all publications in

which each expert has been either a contributing or sole author.




                                              - 14 -
               Anglin First Set of Requests for Production of Documents to Gersh
                                      9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 17 of 30




REQUEST NO. 54:

      Please produce all documents which You contend support Your assertion that

Your “physical appearance has changed as a result of the harassment from Mr.

Anglin’s troll storm and related activities” in paragraph 205 of Your Complaint,

including but not limited to all photographs, videos, or other visual depictions of

You that were created from April 18, 2012 to the present.

REQUEST NO. 55:
      Please produce all documents that evidence Your passions and hobbies, as

described in paragraph 207 of Your Complaint, that You pursued or currently

pursue from April 18, 2012 to the present.
REQUEST NO. 56:

      Please produce all documents which You claim evidence any alleged

financial losses You have suffered as a result of the Incident.

REQUEST NO. 57:

      Please produce all documents which You contend support Your assertion that

any injuries you suffered as a result of the Incident are the cause of statements or
other conduct by Mr. Anglin.

REQUEST NO. 58:

      Please produce all documents which You contend support Your assertion that
Mr. Anglin knew third parties would cause Your alleged injuries in response to

statements Mr. Anglin allegedly made concerning You and Sherry Spencer.




                                            - 15 -
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 18 of 30




REQUEST NO. 59:

        Please identify and produce all documents relating to Your membership in

and/or involvement with Love Lives Here.

REQUEST NO. 60:

        Please produce all communications between You and Your employer

regarding the Incident.

REQUEST NO. 61:
        Please produce any and all communications You sent to or received from

Cowles Company d/b/a ABC Fox Montana referenced in the article “We

Investigate: Whitefish, family torn apart by white nationalist’s notoriety,” ABC FOX
MONTANA (Dec. 12, 2016).4

REQUEST NO. 62:

        Please produce any and all communications You sent via social media,

including, but not limited to, Twitter, LinkedIn, FaceBook, MySpace, SnapChat,

and Instagram, from November 8, 2016, through April 17, 2017.

REQUEST NO. 63:
        Please produce all non-privileged communications between You and any and

all other persons regarding the Incident.

REQUEST NO. 64:
        Please produce all non-privileged communications between You and any and

all other persons regarding Richard Spencer.


4
  Available at: http://www.abcfoxmontana.com/story/34036263/a-community-and-a-family-torn-apart-by-richard-
spencers-notoriety.
                                               - 16 -
                Anglin First Set of Requests for Production of Documents to Gersh
                                       9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 19 of 30




REQUEST NO. 65:

      Please produce all non-privileged communications between You and any and

all other persons regarding Sherry Spencer.

REQUEST NO. 66:

      Please produce all non-privileged communications between You and any and

all other persons regarding the 2016 Presidential Election.

REQUEST NO. 67:
      Please produce all non-privileged communications between You and any and

all other persons regarding Donald Trump.

REQUEST NO. 68:
      Please produce all non-privileged communications between You and any and

all other persons regarding Love Lives Here.

REQUEST NO. 69:

      Please produce all non-privileged communications between You and any and

all other persons regarding the building and/or premises located at 22 Lupfer

Avenue, in Whitefish, Montana.
REQUEST NO. 70:

      Please produce all documents regarding the building and/or premises located

at 22 Lupfer Avenue, in Whitefish, Montana.
REQUEST NO. 71:

      Please produce all documents regarding Your license from the Montana

Board of Realty Regulation.


                                            - 17 -
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 20 of 30




REQUEST NO. 72:

      Please produce all non-privileged communications between You and any and

all other persons regarding Andrew Anglin.

REQUEST NO. 73:

      Please produce all non-privileged communications between You and any and

all other persons regarding the Daily Stormer.

REQUEST NO. 74:
      Please produce all non-privileged communications between You and any and

all other persons regarding the Southern Poverty Law Center.

REQUEST NO. 75:
      Please produce all communications between You and Jeff Cremeans.

REQUEST NO. 76:

      Please produce all documents sent to or received from Jeff Cremeans.

REQUEST NO. 77:

      Please produce all documents You intend to introduce as an exhibit or show

to a witness at any deposition in this matter.
REQUEST NO. 78:

      Please produce all documents You intend to introduce as an exhibit or show

to a witness at any evidentiary hearing or trial in this matter.
REQUEST NO. 79:

      Please produce all documents You have received from any third parties in

response to any subpoena You have served in this matter.


                                            - 18 -
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 21 of 30




  Dated: September 21, 2018.        As to objections,
                                    /s/ Marc J. Randazza
                                    Marc J. Randazza (pro hac vice)
                                    RANDAZZA LEGAL GROUP, PLLC
                                    2764 Lake Sahara Drive, Suite 109
                                    Las Vegas, Nevada 89117
                                    /s/ Jay M. Wolman
                                    Jay M. Wolman (pro hac vice)
                                    RANDAZZA LEGAL GROUP, PLLC
                                    100 Pearl Street, 14th Floor
                                    Hartford, Connecticut 06103
                                    /s/ Mathew M. Stevenson
                                    Mathew M. Stevenson
                                    STEVENSON LAW OFFICE
                                    1120 Kensington, Suite B
                                    Missoula, MT 59801
                                    Attorneys for Defendant,
                                    Andrew Anglin




                                       - 19 -
        Anglin First Set of Requests for Production of Documents to Gersh
                               9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 22 of 30




                                                         Case No. 9:17-cv-50-DLC-JCL

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on September 21, 2018, a copy of the foregoing

was served via electronic mail and U.S. Mail on counsel for Plaintiff as follows:
                                 John Morrison
                               Robert Farris-Olsen
                 MORRISON, SHERWOOD, WILSON, & DEOLA, PLLP
                        401 N. Last Chance Gulch St.
                               Helena, MT 59601
                              john@mswdlaw.com
                            rfolsen@mswdlaw.com
                                     Morris Dees
                                  J. Richard Cohen
                                  David C. Dinielli
                                     Jim Knoepp
                          SOUTHERN POVERTY LAW CENTER
                              400 Washington Avenue
                               Montgomery, AL 36104
                             morris.dees@splcenter.org
                            richard.cohen@splcenter.org
                            david.dinielli@splcenter.org
                             jim.knoepp@splcenter.org
                         Attorneys for Plaintiff Tanya Gersh


                                         /s/ Marc J. Randazza
                                         Marc J. Randazza




                                            - 20 -
             Anglin First Set of Requests for Production of Documents to Gersh
                                    9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 23 of 30



AUTHORIZATION FOR THE RELEASE OF PROTECTED HEALTH INFORMATION

TO:


I hereby authorize the above named facility, any parent company, and any other health plan,
physician, health care professional, hospital, clinic, laboratory, pharmacy, medical facility, or other
health care provider that has provided payment, treatment, or services to me or on my behalf to
release all medical information to Randazza Legal Group, PLLC, 2764 Lake Sahara Drive, Suite
109, Las Vegas, Nevada 89117 for use in pending litigation.

This document authorizes the release of all medical information including Immunodeficiency
disorders (HIV/AIDS), substance abuse and treatment, mental health/psychiatric treatment,
radiology films, pathology materials, billing and insurance records, patient histories, prescription
records, diagnosis, prognosis, admission notes, messages, correspondence, CDs, DVDs, floppy
disks, photos and all other documents, electronic media, and tangible items maintained by the
facility as a designated record set pertaining to:

                                                       ,       -     -         ,       /     /
(NAME)                                                         (SSN)                   (DOB)


(ADDRESS)                                                              (PHONE)


The treatment dates to be released: (Check One)        ___ From___/___/___ to ___/___/___
                                                       ___ All records retained by the facility

This authorization is continuing in nature and remains effective until the conclusion of litigation
without the necessity for further authorization.

A copy of this authorization shall be considered as effective as the original.

I, the undersigned, have read the above and authorize the staff of the above named facility to
disclose such information as herein contained. I have the right to revoke this authorization in
writing at any time except to the extent that action has been taken in reliance upon it. I understand
that when this information is used for disclosure pursuant to this authorization, it may be subject
to re-disclosure and may no longer be protected.


(DATE)                         (SIGNATURE OF PATIENT)
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 24 of 30



AUTHORIZATION FOR THE RELEASE OF PROTECTED HEALTH INFORMATION

TO:


I hereby authorize the above named facility, any parent company, and any other health plan,
physician, health care professional, hospital, clinic, laboratory, pharmacy, medical facility, or other
health care provider that has provided payment, treatment, or services to me or on my behalf to
release all medical information to Randazza Legal Group, PLLC, 2764 Lake Sahara Drive, Suite
109, Las Vegas, Nevada 89117 for use in pending litigation.

This document authorizes the release of all medical information including Immunodeficiency
disorders (HIV/AIDS), substance abuse and treatment, mental health/psychiatric treatment,
radiology films, pathology materials, billing and insurance records, patient histories, prescription
records, diagnosis, prognosis, admission notes, messages, correspondence, CDs, DVDs, floppy
disks, photos and all other documents, electronic media, and tangible items maintained by the
facility as a designated record set pertaining to:

                                                       ,       -     -         ,       /     /
(NAME)                                                         (SSN)                   (DOB)


(ADDRESS)                                                              (PHONE)


The treatment dates to be released: (Check One)        ___ From___/___/___ to ___/___/___
                                                       ___ All records retained by the facility

This authorization is continuing in nature and remains effective until the conclusion of litigation
without the necessity for further authorization.

A copy of this authorization shall be considered as effective as the original.

I, the undersigned, have read the above and authorize the staff of the above named facility to
disclose such information as herein contained. I have the right to revoke this authorization in
writing at any time except to the extent that action has been taken in reliance upon it. I understand
that when this information is used for disclosure pursuant to this authorization, it may be subject
to re-disclosure and may no longer be protected.


(DATE)                         (SIGNATURE OF PATIENT)
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 25 of 30



AUTHORIZATION FOR THE RELEASE OF PROTECTED HEALTH INFORMATION

TO:


I hereby authorize the above named facility, any parent company, and any other health plan,
physician, health care professional, hospital, clinic, laboratory, pharmacy, medical facility, or other
health care provider that has provided payment, treatment, or services to me or on my behalf to
release all medical information to Randazza Legal Group, PLLC, 2764 Lake Sahara Drive, Suite
109, Las Vegas, Nevada 89117 for use in pending litigation.

This document authorizes the release of all medical information including Immunodeficiency
disorders (HIV/AIDS), substance abuse and treatment, mental health/psychiatric treatment,
radiology films, pathology materials, billing and insurance records, patient histories, prescription
records, diagnosis, prognosis, admission notes, messages, correspondence, CDs, DVDs, floppy
disks, photos and all other documents, electronic media, and tangible items maintained by the
facility as a designated record set pertaining to:

                                                       ,       -     -         ,       /     /
(NAME)                                                         (SSN)                   (DOB)


(ADDRESS)                                                              (PHONE)


The treatment dates to be released: (Check One)        ___ From___/___/___ to ___/___/___
                                                       ___ All records retained by the facility

This authorization is continuing in nature and remains effective until the conclusion of litigation
without the necessity for further authorization.

A copy of this authorization shall be considered as effective as the original.

I, the undersigned, have read the above and authorize the staff of the above named facility to
disclose such information as herein contained. I have the right to revoke this authorization in
writing at any time except to the extent that action has been taken in reliance upon it. I understand
that when this information is used for disclosure pursuant to this authorization, it may be subject
to re-disclosure and may no longer be protected.


(DATE)                         (SIGNATURE OF PATIENT)
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 26 of 30



AUTHORIZATION FOR THE RELEASE OF PROTECTED HEALTH INFORMATION

TO:


I hereby authorize the above named facility, any parent company, and any other health plan,
physician, health care professional, hospital, clinic, laboratory, pharmacy, medical facility, or other
health care provider that has provided payment, treatment, or services to me or on my behalf to
release all medical information to Randazza Legal Group, PLLC, 2764 Lake Sahara Drive, Suite
109, Las Vegas, Nevada 89117 for use in pending litigation.

This document authorizes the release of all medical information including Immunodeficiency
disorders (HIV/AIDS), substance abuse and treatment, mental health/psychiatric treatment,
radiology films, pathology materials, billing and insurance records, patient histories, prescription
records, diagnosis, prognosis, admission notes, messages, correspondence, CDs, DVDs, floppy
disks, photos and all other documents, electronic media, and tangible items maintained by the
facility as a designated record set pertaining to:

                                                       ,       -     -         ,       /     /
(NAME)                                                         (SSN)                   (DOB)


(ADDRESS)                                                              (PHONE)


The treatment dates to be released: (Check One)        ___ From___/___/___ to ___/___/___
                                                       ___ All records retained by the facility

This authorization is continuing in nature and remains effective until the conclusion of litigation
without the necessity for further authorization.

A copy of this authorization shall be considered as effective as the original.

I, the undersigned, have read the above and authorize the staff of the above named facility to
disclose such information as herein contained. I have the right to revoke this authorization in
writing at any time except to the extent that action has been taken in reliance upon it. I understand
that when this information is used for disclosure pursuant to this authorization, it may be subject
to re-disclosure and may no longer be protected.


(DATE)                         (SIGNATURE OF PATIENT)
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 27 of 30



AUTHORIZATION FOR THE RELEASE OF PROTECTED HEALTH INFORMATION

TO:


I hereby authorize the above named facility, any parent company, and any other health plan,
physician, health care professional, hospital, clinic, laboratory, pharmacy, medical facility, or other
health care provider that has provided payment, treatment, or services to me or on my behalf to
release all medical information to Randazza Legal Group, PLLC, 2764 Lake Sahara Drive, Suite
109, Las Vegas, Nevada 89117 for use in pending litigation.

This document authorizes the release of all medical information including Immunodeficiency
disorders (HIV/AIDS), substance abuse and treatment, mental health/psychiatric treatment,
radiology films, pathology materials, billing and insurance records, patient histories, prescription
records, diagnosis, prognosis, admission notes, messages, correspondence, CDs, DVDs, floppy
disks, photos and all other documents, electronic media, and tangible items maintained by the
facility as a designated record set pertaining to:

                                                       ,       -     -         ,       /     /
(NAME)                                                         (SSN)                   (DOB)


(ADDRESS)                                                              (PHONE)


The treatment dates to be released: (Check One)        ___ From___/___/___ to ___/___/___
                                                       ___ All records retained by the facility

This authorization is continuing in nature and remains effective until the conclusion of litigation
without the necessity for further authorization.

A copy of this authorization shall be considered as effective as the original.

I, the undersigned, have read the above and authorize the staff of the above named facility to
disclose such information as herein contained. I have the right to revoke this authorization in
writing at any time except to the extent that action has been taken in reliance upon it. I understand
that when this information is used for disclosure pursuant to this authorization, it may be subject
to re-disclosure and may no longer be protected.


(DATE)                         (SIGNATURE OF PATIENT)
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 28 of 30



AUTHORIZATION FOR THE RELEASE OF PROTECTED HEALTH INFORMATION

TO:


I hereby authorize the above named facility, any parent company, and any other health plan,
physician, health care professional, hospital, clinic, laboratory, pharmacy, medical facility, or other
health care provider that has provided payment, treatment, or services to me or on my behalf to
release all medical information to Randazza Legal Group, PLLC, 2764 Lake Sahara Drive, Suite
109, Las Vegas, Nevada 89117 for use in pending litigation.

This document authorizes the release of all medical information including Immunodeficiency
disorders (HIV/AIDS), substance abuse and treatment, mental health/psychiatric treatment,
radiology films, pathology materials, billing and insurance records, patient histories, prescription
records, diagnosis, prognosis, admission notes, messages, correspondence, CDs, DVDs, floppy
disks, photos and all other documents, electronic media, and tangible items maintained by the
facility as a designated record set pertaining to:

                                                       ,       -     -         ,       /     /
(NAME)                                                         (SSN)                   (DOB)


(ADDRESS)                                                              (PHONE)


The treatment dates to be released: (Check One)        ___ From___/___/___ to ___/___/___
                                                       ___ All records retained by the facility

This authorization is continuing in nature and remains effective until the conclusion of litigation
without the necessity for further authorization.

A copy of this authorization shall be considered as effective as the original.

I, the undersigned, have read the above and authorize the staff of the above named facility to
disclose such information as herein contained. I have the right to revoke this authorization in
writing at any time except to the extent that action has been taken in reliance upon it. I understand
that when this information is used for disclosure pursuant to this authorization, it may be subject
to re-disclosure and may no longer be protected.


(DATE)                         (SIGNATURE OF PATIENT)
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 29 of 30



AUTHORIZATION FOR THE RELEASE OF PROTECTED HEALTH INFORMATION

TO:


I hereby authorize the above named facility, any parent company, and any other health plan,
physician, health care professional, hospital, clinic, laboratory, pharmacy, medical facility, or other
health care provider that has provided payment, treatment, or services to me or on my behalf to
release all medical information to Randazza Legal Group, PLLC, 2764 Lake Sahara Drive, Suite
109, Las Vegas, Nevada 89117 for use in pending litigation.

This document authorizes the release of all medical information including Immunodeficiency
disorders (HIV/AIDS), substance abuse and treatment, mental health/psychiatric treatment,
radiology films, pathology materials, billing and insurance records, patient histories, prescription
records, diagnosis, prognosis, admission notes, messages, correspondence, CDs, DVDs, floppy
disks, photos and all other documents, electronic media, and tangible items maintained by the
facility as a designated record set pertaining to:

                                                       ,       -     -         ,       /     /
(NAME)                                                         (SSN)                   (DOB)


(ADDRESS)                                                              (PHONE)


The treatment dates to be released: (Check One)        ___ From___/___/___ to ___/___/___
                                                       ___ All records retained by the facility

This authorization is continuing in nature and remains effective until the conclusion of litigation
without the necessity for further authorization.

A copy of this authorization shall be considered as effective as the original.

I, the undersigned, have read the above and authorize the staff of the above named facility to
disclose such information as herein contained. I have the right to revoke this authorization in
writing at any time except to the extent that action has been taken in reliance upon it. I understand
that when this information is used for disclosure pursuant to this authorization, it may be subject
to re-disclosure and may no longer be protected.


(DATE)                         (SIGNATURE OF PATIENT)
   Case 9:17-cv-00050-DLC-JCL Document 117-4 Filed 11/14/18 Page 30 of 30



AUTHORIZATION FOR THE RELEASE OF PROTECTED HEALTH INFORMATION

TO:


I hereby authorize the above named facility, any parent company, and any other health plan,
physician, health care professional, hospital, clinic, laboratory, pharmacy, medical facility, or other
health care provider that has provided payment, treatment, or services to me or on my behalf to
release all medical information to Randazza Legal Group, PLLC, 2764 Lake Sahara Drive, Suite
109, Las Vegas, Nevada 89117 for use in pending litigation.

This document authorizes the release of all medical information including Immunodeficiency
disorders (HIV/AIDS), substance abuse and treatment, mental health/psychiatric treatment,
radiology films, pathology materials, billing and insurance records, patient histories, prescription
records, diagnosis, prognosis, admission notes, messages, correspondence, CDs, DVDs, floppy
disks, photos and all other documents, electronic media, and tangible items maintained by the
facility as a designated record set pertaining to:

                                                       ,       -     -         ,       /     /
(NAME)                                                         (SSN)                   (DOB)


(ADDRESS)                                                              (PHONE)


The treatment dates to be released: (Check One)        ___ From___/___/___ to ___/___/___
                                                       ___ All records retained by the facility

This authorization is continuing in nature and remains effective until the conclusion of litigation
without the necessity for further authorization.

A copy of this authorization shall be considered as effective as the original.

I, the undersigned, have read the above and authorize the staff of the above named facility to
disclose such information as herein contained. I have the right to revoke this authorization in
writing at any time except to the extent that action has been taken in reliance upon it. I understand
that when this information is used for disclosure pursuant to this authorization, it may be subject
to re-disclosure and may no longer be protected.


(DATE)                         (SIGNATURE OF PATIENT)
